Filed with the U.S. Securities and Exchange Commission on January 9, 2015 1933 Act Registration File No. 333-189250 1940 Act File No. 811-22852 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 8 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 9 [ X ] (Check appropriate box or boxes.) LOEB KING TRUST (Exact Name of Registrant as Specified in Charter) 125 Broad Street, 14th Floor New York, New York 10006 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:212-483-7000 The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 (Name and Address of Agent for Service) Copy to: Carol Gehl Godfrey & Kahn, S.C. 780 North Water Street Milwaukee, Wisconsin 53202 It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 8 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s Post-Effective AmendmentNo.7 on FormN-1A filed December 19, 2014.This PEANo.8 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Post-Effective AmendmentNo.7 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirement for effectiveness of this Post-Effective Amendment No. 8 to its Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 8 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of New York, State of New York, on January 9, 2015. Loeb King Trust By: /s/ Robert S. Schwartz Robert S. Schwartz Trustee, Secretary and Chief Compliance Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities indicated below on January 9, 2015. Signature Title /s/ Gideon J. King* Trustee and President Gideon J. King /s/ Robert S. Schwartz Trustee, Secretary and Chief Compliance Officer Robert S. Schwartz /s/ David S. Hampson* Treasurer and Principal Financial Officer David S. Hampson /s/ Eugene I. Davis* Trustee Eugene I. Davis /s/ John Brecker* Trustee John Brecker /s/ Thanh Chi Nguyen* Trustee Thanh Chi Nguyen *By: /s/ Robert S. Schwartz Robert S. Schwartz, Attorney-in-Fact pursuant to Powers of Attorney previously filed with Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on September 5, 2013 and incorporated herein by reference EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
